Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 10-12, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (U.S. Patent Pub. No. 2015/0277017) of record, in view of Nakazawa (U.S. Patent Pub. No. 2014/0284590) of record.
	Regarding Claim 1
	FIG. 19 of Aoyagi discloses a display device comprising: a light-emitting element (21) on a first substrate (20); a first device passivation layer (26) on the light-emitting element; a color filter (24G) on the first device passivation layer, the color filter overlapping with the light-emitting element; a filling member (24R/B) on the first device passivation layer, the filling member surrounding a side surface of the color filter; a second device passivation layer (320) on the color filter and the filling member; a pixel defining pattern (310) extending between the first device passivation layer and the second device passivation layer, and the pixel defining pattern interposed between the color filter and the filling member, wherein a vertical length of the pixel defining pattern is longer than a vertical distance between the first device passivation layer and the second device passivation layer, and wherein the color filter is in contact with the first device passivation layer, the second device passivation layer and the pixel defining pattern.
Aoyagi fails to disclose “a second substrate on the second device passivation layer”.
	FIG. 2 of Nakazawa discloses a similar display device, comprising a second substrate (11) on the second device passivation layer (12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nakazawa. 

	Regarding Claim 2
	FIG. 2 of Nakazawa discloses the light-emitting element (80) includes a first electrode (81), a light-42Attorney Docket No. 6655-0635PUSiemitting layer (83) and a second electrode (85), which are sequentially stacked, and wherein an end portion of the pixel defining pattern is in direct contact with the second electrode.

	Regarding Claim 4
	FIG. 2 of Nakazawa discloses a bank insulating layer (91) covering an edge of the first electrode (81), wherein the pixel defining pattern (17) overlaps the bank insulating layer. 
	
	Regarding Claim 8
	Nakazawa discloses the pixel defining pattern includes a material [0069] harder than the filling member [0131].

	Regarding Claim 10
	FIG. 19 of Aoyagi discloses the wider end pierces the first device passivation layer.

	Regarding Claim 11

Aoyagi fails to disclose “a second substrate”; the first color filter “between a first substrate and a second substrate”; and “a second device passivation layer between the first color filter and the second substrate”.
	FIG. 2 of Nakazawa discloses a similar display device, comprising a first color filter (13R) between a first substrate (71) and a second substrate (11); and a second device passivation layer (12) between the first color filter and the second substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nakazawa. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of improving brightness evenness (Para. 21 of Nakazawa).

	Regarding Claim 12


	Regarding Claim 15
	FIG. 2 of Nakazawa discloses a second color filter (13G) between the first substrate and the second substrate, the second color filter being spaced away from the first color filter (13R); a second pixel defining pattern (17) on a side surface of the second color filter, the second pixel defining pattern being spaced away from the first pixel defining pattern; and a second light-emitting element (80) between the second device passivation layer and the second substrate, the second light-emitting element overlapping with the second color filter, wherein the second pixel defining pattern is symmetric with the first pixel defining pattern.

	Regarding Claim 16
	FIG. 2 of Nakazawa discloses a filling member (99) between the first device passivation layer (95) and the second device passivation layer (12), the filling member surrounding the first pixel defining pattern and the second pixel defining pattern (17).

Claims 3, 9 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi and Nakazawa, in view of Kwon (U.S. Patent Pub. No. 2014/0070174) of record.
	Regarding Claim 3
	Aoyagi as modified by Nakazawa discloses Claim 2.

	FIG. 4 of Kwon discloses a similar display device, wherein a horizontal width of the pixel defining pattern (135) is reduced towards the second device passivation layer (143) and away from the first device passivation layer (121). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Kwon. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of preventing permeation of external moisture and oxygen (Para. 41 of Kwon).

	Regarding Claim 9
	FIG. 4 of Kwon discloses the pixel defining pattern (135) includes a narrower end and a wider end, and wherein the narrower end penetrates into the second device passivation layer (143) without piercing the second device passivation layer.

	Regarding Claim 14
	FIG. 4 of Kwon discloses a horizontal width of the first pattern end is smaller than a horizontal width of the second pattern end.

Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi and Nakazawa, in view of Nomura (U.S. Patent Pub. No. 2010/0141116) of record.

	Aoyagi as modified by Nakazawa discloses Claim 1.
Aoyagi as modified by Nakazawa fails to disclose “a side surface of the pixel defining pattern includes a first side and a second side, the second side having an inclined angle different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is in direct contact with the second device passivation layer”.
	FIG. 1 of Nomura discloses a similar display device, wherein a side surface of the pixel defining pattern includes a first side (lower portion of 40) and a second side (upper portion of 40), the second side having an inclined angle (inclined from the vertical direction) different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is in direct contact with the second device passivation layer (upper portion of 41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nomura. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of preventing cross-talk (Para. 7 of Nomura).

	Regarding Claim 6
	FIG. 1 of Nomura discloses the inclined angle (inclined from the vertical direction) of the second side is smaller than the inclined angle of the first side.

	Regarding Claim 7


Response to Arguments
Applicant's arguments with respect to Claims 1 and 11 have been considered but they are not persuasive. FIG. 19 of Aoyagi discloses the color filter (24) is in contact with the first device passivation layer (26), the second device passivation layer (320) and the pixel defining pattern (310).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892